Citation Nr: 1603538	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  05-23 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, initially evaluated as 50 percent disabling and evaluated as 60 percent disabling on and after January 10, 2012.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Leah Weston, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1945 to March 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2004 and September 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The May 2004 rating decision granted entitlement to service connection for bilateral hearing loss and assigned a 50 percent rating, effective July 3, 2003. The September 2004 rating decision continued the 50 percent rating for bilateral hearing loss and denied entitlement to a TDIU.  A notice of disagreement was received in October 2004, a statement of the case was issued in June 2005, and a substantive appeal was received in July 2005.

A January 2012 rating decision increased the rating for the Veteran's bilateral hearing loss disability from 50 percent to 60 percent, effective January 10, 2012.  Because this increase constitutes less than a full grant of the benefit sought, this issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In December 2007, May 2009, August 2010, and August 2015 the Board remanded this case additional development, and the case has been returned for further appellate review. 

The May 2009 Board remand noted concerns as to the authenticity of some of the evidence that has been submitted by the Veteran in connection with his claims and directed that the VA Inspector General be contacted in connection with suspected fraudulent activity.  A February 2010 Deferred Rating Decision notes that a memorandum has been sent to the Inspector General as directed.  The Board therefore finds that this remand instruction was satisfied, and the Board may proceed with the adjudication of the Veteran's claims.

In multiple statements, the Veteran and his accredited representative requested that the Veteran be scheduled for a hearing before a Member of the Board.  Following multiple attempts to schedule him for a hearing, the Veteran withdrew his hearing request in a January 2015 written statement.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to January 10, 2012, the Veteran's bilateral hearing loss was manifested by Level XI hearing in the right ear and no more than Level VI hearing in the left ear.

2.  On and after January 10, 2012, the Veteran's bilateral hearing loss is manifested by Level XI hearing in the right ear and no more than Level VII hearing in the left ear.

3.  The Veteran's service-connected disabilities are not shown to prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to January 10, 2012, the criteria for a rating in excess of 50 percent for bilateral hearing loss were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  On and after January 10, 2012, the criteria for a rating in excess of 60 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 4.85, 4.86, Diagnostic Code 6100 (2015).

3.  The criteria for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2015)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in August 2003 in which the RO advised the appellant of the evidence needed to substantiate his claim of entitlement to service connection for bilateral hearing loss.  A letter issued in May 2006 advised the Veteran how to establish entitlement to a higher rating for bilateral hearing loss.  A letter dated in December 2010 advised the Veteran how to establish entitlement to a TDIU.  Letters dated in December 2009 and November 2014 provided this information with respect to both claims.  The appellant was advised in these letters of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  All except the August 2003 letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra.  

The Board notes that only the August 2003 letter was issued prior to the initial adjudication of the Veteran's claims in May 2004 and September 2004, but that these claims were subsequently readjudicated, most recently in an October 2015 supplemental statement of the case.  Thus, any deficiencies in the timeliness of these notice letters would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained service treatment records, VA medical records, and identified, available private medical records.  

The RO arranged for the Veteran to undergo VA examinations in May 2004, May 2006, December 2006, August 2009, January 2012, and October 2014.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to an increased rating for bilateral hearing loss.  The examiners reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

Because the VA examination reports of record collectively discuss the effects that the Veteran's hearing loss and tinnitus have on his ordinary activity, the Board has considered whether it is necessary to obtain a separate TDIU opinion.  The Board finds that it is not necessary to obtain such an opinion, however.  In a claim for TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 , but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 .").  In the case at hand, the Board finds that the evidence of record provides this information with respect to the functional impairment caused by the Veteran's hearing loss and tinnitus.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2012).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  As will be discussed in more detail below, the Board observes that a majority of the examination reports describe the Veteran's reported functional impairment.  The Veteran has neither alleged nor demonstrated prejudice in the failure of any individual examination report to describe the functional effects of his hearing disability.  As contemplated by Martinak and directed by 38 C.F.R. § 4.10, the examiners discussed the functional effects of the Veteran's hearing problems in the examination reports.  For these reasons, the Board concludes that the reports of the above-listed VA examinations provide an adequate basis for a decision.  

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 3.321(a) , 4.1 (2015).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 .

In Fenderson v. West, 12 Vet. App. 119   (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder. Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

In evaluating hearing loss, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349   (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86 . 38 C.F.R. § 4.85(c).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) .

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I, for essentially normal acuity, through XI, for profound deafness.  38 C.F.R. § 4.85 , Tables VI, VII.

Turning to the evidence of record, the Board notes that all of the audiology examinations of record reflect maximum hearing loss in the right ear.  These records all reveal the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+

They all also reveal that speech discrimination could not be tested.  When applied to Table VI or as an exceptional pattern of hearing impairment to Table VIa, the above audiological findings show Level XI hearing acuity in the right ear.  This is the maximum evaluation that can be assigned under 38 C.F.R. §§ 4.85, 4.86.  This result does not have to be redetermined for every examination.  The Board will therefore assign the Veteran's right ear a Level XI hearing acuity on all of the examinations discussed below.

At the May 2004 VA examination, the resulting examination report shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
55
60
65
75
80

The puretone threshold average was 70 decibels in the left ear. The Maryland CNC speech discrimination test revealed speech recognition ability of 76 percent in the left ear.  The above audiological findings show Level IV hearing acuity in the left ear under Table VI.  Under Table VII, the applicable findings warrant a 30 percent rating.

The Board notes that the left ear satisfies the criteria for an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a).  Under Table VIa, hearing acuity in the left ear is Level VI.  When combined under Table VII with the Level XI right ear hearing acuity, the applicable findings warrant a 50 percent rating.  

The Veteran underwent an audiological evaluation in April 2005.  The resulting audiometry report shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
50
65
65
60
75

The puretone threshold average was 66.25 decibels in the left ear. The Maryland CNC speech discrimination test revealed speech recognition ability of 72 percent in the left ear.  The above audiological findings show Level IV hearing acuity in the left ear under Table VI.  Under Table VII, the applicable findings warrant a 50 percent rating.

Again, the left ear satisfies the criteria for an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a).  Under Table VIa, hearing acuity in the left ear is Level V.  When combined under Table VII with the Level XI right ear hearing acuity, the applicable findings warrant a 40 percent rating.  The Board will therefore use the readings from Table VI, as they result in the higher, 50 percent rating.

The Veteran underwent an audiological evaluation in May 2006.  The resulting audiometry report shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
50
55
60
70
80

The puretone threshold average was 66.25 decibels in the left ear. The Maryland CNC speech discrimination test revealed speech recognition ability of 80 percent in the left ear.  The above audiological findings show Level IV hearing acuity in the left ear under Table VI.  Under Table VII, the applicable findings warrant a 50 percent rating.

Again, the left ear satisfies the criteria for an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a).  Under Table VIa, hearing acuity in the left ear is Level V.  When combined under Table VII with the Level XI right ear hearing acuity, the applicable findings warrant a 40 percent rating.  The Board will therefore use the readings from Table VI, as they result in the higher, 50 percent rating.

At the December 2006 VA examination, the Veteran reported that he has the greatest trouble hearing and understanding speech.  The resulting examination report shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
55
60
65
75
80

The puretone threshold average was 70 decibels in the left ear. The Maryland CNC speech discrimination test revealed speech recognition ability of 76 percent in the left ear.  The above audiological findings show Level IV hearing acuity in the left ear under Table VI.  Under Table VII, the applicable findings warrant a 30 percent rating.

Again, the left ear satisfies the criteria for an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a).  Under Table VIa, hearing acuity in the left ear is Level VI.  When combined under Table VII with the Level XI right ear hearing acuity, the applicable findings warrant a 50 percent rating.  

The Veteran underwent an audiological evaluation in July 2007, and the results were noted to be similar to those of the December 2006 VA examination report.  

The resulting audiometry report shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
50
60
70
80
80

The puretone threshold average was 72 decibels in the left ear. The Maryland CNC speech discrimination test revealed speech recognition ability of 68 percent in the left ear.  The above audiological findings show Level IV hearing acuity in the left ear under Table VI.  Under Table VII, the applicable findings warrant a 50 percent rating.

Again, the left ear satisfies the criteria for an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a).  Under Table VIa, hearing acuity in the left ear is Level VI.  When combined under Table VII with the Level XI right ear hearing acuity, the applicable findings warrant a 50 percent rating.  

The Veteran underwent an audiological evaluation in 2009.  (The month of this examination is not known, as the exact same handwritten audiogram has been submitted marked variously as March 2009, May 2009, and August 2009.)  The resulting audiometry report shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
50
65
65
75
80

The puretone threshold average was 72 decibels in the left ear. The Maryland CNC speech discrimination test revealed speech recognition ability of 72 percent in the left ear.  The above audiological findings show Level IV hearing acuity in the left ear under Table VI.  Under Table VII, the applicable findings warrant a 50 percent rating.

Again, the left ear satisfies the criteria for an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a).  Under Table VIa, hearing acuity in the left ear is Level VI.  When combined under Table VII with the Level XI right ear hearing acuity, the applicable findings warrant a 50 percent rating.  

At the August 2009 VA examination, in response to a question about the disability's impact on the Veteran's occupational activities, the examiner noted that the Veteran has "[h]earing difficulty."  The resulting examination report shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
55
65
70
70
85

The puretone threshold average was 72.5 decibels in the left ear. The Maryland CNC speech discrimination test revealed speech recognition ability of 88 percent in the left ear.  The above audiological findings show Level III hearing acuity in the left ear under Table VI.  Under Table VII, the applicable findings warrant a 20 percent rating.

The Board notes that the left ear again satisfies the criteria for an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a).  Under Table VIa, hearing acuity in the left ear is Level VI.  When combined under Table VII with the Level XI right ear hearing acuity, the applicable findings warrant a 50 percent rating.  

At the January 2012 VA examination, the examiner noted that the Veteran's hearing loss impacts ordinary conditions of daily life, including the ability to work.  In describing such impact, the examiner noted that the Veteran is unable to hear conversation without a hearing aid.  It was noted that speech is still not clear to him even with his hearing aid.  Hearing on the telephone was noted to be particularly challenging.  The examiner also determined that the Veteran's tinnitus does not impact ordinary conditions of daily life.  

The January 2012 VA examination report shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
60
65
70
75
80

The puretone threshold average was 72 decibels in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 60 percent in the left ear.  The above audiological findings show Level VII hearing acuity in the left ear under Table VI.  Under Table VII, the applicable findings warrant a 60 percent rating.

The Board notes that the left ear satisfies the criteria for an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a).  Under Table VIa, hearing acuity in the left ear is Level VI.  When combined under Table VII with the Level XI right ear hearing acuity, the applicable findings warrant a 50 percent rating.  The Board will therefore use the readings from Table VI, as they result in the higher, 60 percent rating.
	
The Veteran underwent an audiological evaluation in February 2014.  The resulting audiometry report shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
55
60
70
75
75

The puretone threshold average was 70 decibels in the left ear. The Maryland CNC speech discrimination test revealed speech recognition ability of 76 percent in the left ear.  The above audiological findings show Level IV hearing acuity in the left ear under Table VI.  Under Table VII, the applicable findings warrant a 50 percent rating.

Again, the left ear satisfies the criteria for an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a).  Under Table VIa, hearing acuity in the left ear is Level VI.  When combined under Table VII with the Level XI right ear hearing acuity, the applicable findings warrant a 50 percent rating.  

The Veteran also underwent VA examination in October 2014.  In the resulting examination report, the examiner opined that the Veteran's hearing loss impacted ordinary conditions of daily life, including the Veteran's ability to work.  In describing this impairment, the examiner noted that the "Veteran is unable to hear or understand in any conversational situation without the use of a hearing aid."  The examiner also determined that the Veteran's tinnitus does not impact ordinary conditions of daily life, including his ability to work.  The resulting examination report shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
60
65
75
75
80

The puretone threshold average was 74 decibels in the left ear. The Maryland CNC speech discrimination test revealed speech recognition ability of 72 percent in the left ear.  The above audiological findings show Level VI hearing acuity in the left ear under Table VI.  Under Table VII, the applicable findings warrant a 50 percent rating.

The Board notes that the left ear satisfies the criteria for an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a).  Under Table VIa, hearing acuity in the left ear is Level VI.  When combined under Table VII with the Level XI right ear hearing acuity, the applicable findings warrant a 50 percent rating.  

The Board acknowledges the contentions put forth by the Veteran regarding the impact his service-connected bilateral hearing loss on his ability to hear on the telephone and his difficulty with conversations.  However, as noted previously, because disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Therefore, when applying the audiological examination test results, the Board is compelled to conclude that the preponderance of the evidence is against granting entitlement to a rating in excess of 50 percent prior to January 10, 2012, and a rating in excess of 60 percent on and after that date.  There is no competent evidence of record to refute the examination findings.

The Board has considered the doctrine of reasonable doubt.   However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, entitlement to an initial rating in excess of 50 percent prior to January 10, 2012, and a rating in excess of 60 percent on and after that date is not warranted.  

In reaching this conclusion, the Board also has considered whether the appellant is entitled to an increased level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the appeals period.

Specifically, as discussed above, the relevant hearing loss criteria contemplate the Veteran's puretone and speech discrimination scores as well as his own descriptions of how this disability impacts his ordinary conditions of daily life.  The evidence does not indicate the presence of any impairment that cannot be classified in one of the above categories.  

The Board, therefore, has determined that the available schedular evaluation for the service-connected bilateral hearing loss in this claim is adequate.  Therefore, referral of the bilateral hearing loss disability in this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



III.  TDIU

A total disability rating based upon individual unemployability due to service-connected disabilities is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2015).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).

A claim for a total compensation rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.

In the case at hand, the issue of entitlement to a TDIU arose as part and parcel of the Veteran's appeal of the claim of entitlement to an initial rating in excess of 50 percent for bilateral hearing loss.  This rating had been assigned effective July 3, 2003, which is the date of the claim of entitlement to service connection for bilateral hearing loss.  Therefore, the appropriate period to consider for this appeal begins on July 3, 2003.  

Effective July 3, 2003, the Veteran was in receipt of a 50 percent rating for bilateral hearing loss, with a combined rating under 38 C.F.R. § 4.25 of 50 percent.  This rating does not satisfy the schedular TDIU criteria.  

Effective May 4, 2004, the Veteran was in receipt of a combined rating of 60 percent, consisting of a 50 percent rating for hearing loss and a 10 percent rating for tinnitus.  (Effective January 1, 2012, the Veteran's hearing loss rating was increased to 60 percent, still resulting in a combined 60 percent rating.)  The hearing loss and tinnitus disabilities are considered a single disability for rating purposes.  Therefore, as of May 4, 2004, the Veteran satisfied the schedular TDIU criteria. 

The Board must determine whether the Veteran is actually unable to secure and follow a substantially occupation due solely to his service-connected disabilities.  If the Board finds that the Veteran meets this standard prior to May 4, 2004, it must submit the claim for extra-schedular consideration.  If the Board finds that the Veteran meets this standard at any point on and after May 4, 2004, it may grant the claim for such period.

In August 2015, the Board denied the Veteran's claims of entitlement to service connection for a back disability, a neck disability, and a right knee disability.  In that decision, the Board engaged in a lengthy evaluation of the evidence of record and determined that a large quantity of it was not probative to the appeal, as much of it contained additions, alterations, or outright fabrications.  While it would be appropriate for the Board to recite that analysis here, it finds that such recitation is not necessary in light of the fact that all of the evidence of questionable legitimacy that pertains to the TDIU claim opines that the Veteran is unemployable due to both service-connected and nonservice-connected disabilities.  This evidence, therefore, does not establish that the Veteran is unemployable due solely to service-connected disabilities.

An October 2010 letter from the Veteran's private eye doctor notes that the Veteran underwent right eye cataract surgery and will undergo left eye cataract surgery in the near future.  He noted that "[a]s stated by the patient he is a disabled veteran and has been unemployed since 1987 due to his arthritis."

A July 2012 private vocational assessment opines that the Veteran "is considered to be entitled to a 100% rating for Total Disability based on Individual Unemployability (TDIU) as of July 2003."  She noted that, following the Veteran's discharge from service, he worked in the security field as a guard and chief of security.  She noted that the Veteran's award of the 50 percent rating for hearing loss, effective July 3, 2003, "has affected his ability to work in any substantial gainful occupation to date."  She noted that the Veteran's present 60 percent rating "has further impacted his ability to participate in any substantial gainful occupation."  She noted that the Veteran's claims file reflects that he "has severe hearing loss in the right ear, lacking pure tone and work [sic] recognition capabilities and mild to moderate loss in the left ear.  Records indicate that his hearing loss impact[s] on occupational activities."  She determined that, "[g]iven what appears to be the permanency of [the Veteran's] functional difficulties resultant of his service-connected hearing loss and tinnitus, [the Veteran] has not been able to engage in any substantial gainful occupation since July 2003."  

In a June 2015 personal statement, the Veteran noted that he is completely deaf in the right ear and requires the assistance of a hearing aid in his left ear to hear anything at all.  He also described back and neck disabilities that he believes are related to service and for which he has been receiving treatment.  (As noted above, service connection for his back and neck disabilities has been denied.)  He reported that, following service, he worked for most of his adult life as a security guard and chief of private security, and that he stopped working in 1987 when he became too disabled to work.  

He reported that his "hearing loss interferes with and has compromised my ability to find and maintain employment."  He noted that he "lost several jobs because my hearing impairment interfered with my ability to perform my job effectively."  He noted that he has "difficulty hearing conversations and was unable to hear supervisors or members of the public."  He also reported "difficulty hearing conversations over the phone."  He noted that "[a]s a security guard, communication is an essential component of the work and my hearing loss compromises my ability to communicate," noting that such work "requires having all of one's senses intact to prevent and detect trespassers and other safety hazards."  He noted that his "hearing impairment compromised my ability to effectively do my job and presented a public safety risk."  He noted that his hearing loss, in addition to making him unemployable, "interferes with my ability to conduct daily tasks," and that he relies on his wife "to coordinate my appointments, speak for me on the phone, and relay important conversations to me."  

The record contains five VA Forms 8940, "Veteran's Application for Increased Compensation Based on Unemployability," that had been submitted between July 2004 and May 2015.  These forms reflect that the Veteran retired in 1987 and that, prior to his retirement, had worked in security.  They reflect that he has a high school education.  This form also contains the following question: "What service-connected disability prevents you from securing or following any substantially gainful occupation?"

On the form that he submitted in July 2004, the Veteran responded that he is prevented from securing or following any substantially gainful occupation due to "Loss of Hearing- Arthritis."  He also noted that he "has had arthritis attacks a long time, the latest severe attack to upper left leg on 7-25-04 in Wal-Mart, difficulty was getting up from sitting position and walking."  He also cited his changing circumstances, including aid and attendance requirement for his spouse, "loss of hearing right ear," and "Arthritis has become worse," as reasons for which he is seeking TDIU.  

On the form he submitted in November 2010, the Veteran responded that he is prevented from securing or following any substantially gainful occupation due to "Back Condition, Knee Condition."  

On the form he submitted in December 2014, the Veteran responded that he is prevented from securing or following any substantially gainful occupation due to "Arthritis."  The Veteran noted that he is "Unemployed- M.R.I. 6-17-09- Herniated disc.  Severe arthritis-service connected- chronic pain."  He further stated that "Employers do not like to hire applicants if they discover poor hearing- service connected dead right ear such as [the Veteran's]- a disadvantage."  

On the form he submitted in April 2015, the Veteran responded that he is prevented from securing or following any substantially gainful occupation due to "Arthritis, Herniated Disc."  He notes that he is "unemployed- herniated disc- MRI 6/17/09 severe arthritis- service connected- right knee, neck, back."  

On the form he submitted in May 2015, the Veteran responded that he is prevented from securing or following any substantially gainful occupation due to "Hearing Loss, Herniated Disc."  He noted that he is "Unemployed- herniated disc- MRI 6/17/09 hearing loss dead right ear- service connected + chronic kidney disease, pain back."  

In none of his submitted TDIU applications does the Veteran attribute his unemployability solely to his hearing loss and, on two of his applications, he does not even list his hearing loss as a factor in his inability to secure or follow any substantially gainful occupation.  On all of the Veteran's TDIU claim forms, he attributes his unemployability either solely or in part to nonservice-connected musculoskeletal disabilities.  As noted above, TDIU benefits may only be granted in this case due solely to service-connected disabilities.  

The only medical indication of unemployability due solely to hearing loss and tinnitus appears in the July 2012 vocational assessment.  In this assessment, the consultant noted that the Veteran's claims file was reviewed.  She stated that this vocational assessment was "performed in response to your request regarding [the Veteran's] ability to maintain substantial gainful occupation/employment within the general market which has been impacted by his continuing symptoms resultant of Bilateral Hearing Loss and Tinnitus."  She noted that, following discharge from service, the Veteran "worked in the security field as a guard and chief of security."  It was noted that the Veteran "was awarded a service-connected disability rating of 50% for bilateral hearing loss effective July 3, 2003, which has affected his ability to work in any substantial gainful occupation to date."  She noted that the Veteran's "present rating of 60% has further impacted his ability to participate in any substantial gainful occupation."  

She further noted that the Veteran "has severe hearing loss in the right ear, lacking pure tone and work [sic] recognition capabilities and mild to moderate loss in the left ear.  Records indicate that his hearing loss [has an] impact on occupational activities."  She opined that, "[g]iven what appears to be the permanency of [the Veteran's] functional difficulties resultant of his service-connected hearing loss and tinnitus, [the Veteran] has not been able to engage in any substantial gainful occupation since July 2003."  She recommended that the Veteran be considered for a TDIU. 

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds that the vocational rehabilitation consultant who authored the July 2012 opinion is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  While her opinion does not appear to be based on personal examination of the Veteran, it is based on review of the claims file.  

The Board finds, however, that this assessment does not constitute probative evidence of the Veteran's unemployability due solely to these two disabilities.  As reflected above, the consultant's conclusion that the Veteran is unemployable due to service-connected hearing loss and tinnitus relies heavily on the fact that the Veteran is in receipt of high ratings for his hearing loss disability that reflect an impact on his employability.  The Board notes that the Veteran's current 50 percent and 60 percent ratings for bilateral hearing loss do reflect a high degree of hearing impairment and are intended to compensate for such impairment.  The assignment of such ratings, in and of itself, does not demonstrate that such disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  

Furthermore, the Board finds that this assessment is deficient in that it completely ignores the question of how the Veteran's hearing loss and tinnitus prevent him from securing and following a substantially gainful occupation other than in the security field.  The Board notes that there has been neither evidence nor allegation that the Veteran's bilateral hearing loss and tinnitus impact his ability to complete tasks involved in the performance of a wide variety of sedentary jobs or manual labor, just that the Veteran has difficulty hearing and understanding speech without his hearing aid.  

While the Veteran himself has cited the dangers that are inherent in attempting to perform security work with diminished hearing, and has noted that there are difficulties in performing jobs in which his hearing difficulties jeopardize public safety, the probative evidence of record does not suggest that the Veteran's hearing difficulties render him incapable of performing jobs for which the safety of the public is not implicated in the same way as it is in security work.  As noted above, the Veteran's TDIU claim forms reflect that he has completed high school.  In addition, the Veteran has reported that he worked in the capacity of "Security Chief" in several of his jobs.  This title strongly suggests that the Veteran had assumed administrative responsibilities either in addition to or in place of his duties as a security guard.  Such previous work experience is relevant to this case and has a positive impact on an assessment of the Veteran's employability. 

The Board further notes that the evidence of record from prior to the Veteran's 1987 retirement, while sparse, does reflect that the Veteran suffered from profound hearing loss years prior to his retirement.  In particular, the Board notes that a July 1974 private audiogram, conducted approximately 13 years prior to his retirement, reflects that the Veteran "has a profound bilateral sensorineural hearing loss."  The July 1974 private audiogram contains an audiometry chart reflecting the following puretone readings:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
100
105
105
100
LEFT
45
50
60
65
65

(The Board notes that the July 1974 record reflects that the above chart was employing the American Standards Association (ASA) reference thresholds rather than International Standard Organization (ISO) reference thresholds.  The Board has therefore converted the above findings from ASA to ISO standards.)    

The Board acknowledges that these readings are incomplete for purposes of determining what rating the Veteran would have received had he been service-connected in July 1974.  The Board finds, however, that they are instructive for estimating the severity of the Veteran's hearing loss disability in July 1974.  These ratings, as noted in the accompanying statement from the Veteran's physician, reflect that the Veteran "has a profound bilateral sensorineural hearing loss," and it was therefore "requested that he be excused from jury duty and that he be permanently relieved from this responsibility."  

The Board observes that this characterization of the Veteran's hearing loss as "profound," accompanied by supporting documentation in the form of a July 1974 audiogram, reflects that the Veteran's hearing was severely impaired in July 1974.  The Board notes, however, that the Veteran was employed at this time, most likely as a security guard or a Chief of Security.  He would continue to be employed in this capacity for approximately another 13 years, at which time he retired, as demonstrated by his own statements and by an October 2010 doctor's letter, due to arthritis.  This evidence demonstrates that the Veteran's hearing loss, although lesser in degree but still "profound," in 1974 did not preclude his employment at that time or for approximately 13 years thereafter.  Based on the above, the Board finds the Veteran's assertion that his hearing loss precludes substantially gainful employment is not supported by the competent and probative evidence of record.  

Furthermore, the July 2012 consultant merely identifies "the permanency of [the Veteran's] functional difficulties," as having rendered the Veteran "not ... able to engage in any substantial gainful occupation since July 2003."  She does not identify the types of functional difficulties that support this assertion and does not account for the above factors that have been discussed by the Board as weighing against finding that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.

She does not explain how the Veteran's hearing loss and tinnitus preclude any form of substantially gainful manual labor or sedentary employment.  She does not even explain how the Veteran's hearing loss and tinnitus preclude his engaging in the security profession in which he was employed before his retirement.  The Veteran's own personal statement from June 2015 explains why he is unable to perform in his former profession, but it neither alleges nor demonstrates that he is unable to engage in any other profession.  For the reasons discussed above, the Board must find that this opinion is not probative to establishing entitlement to a TDIU in this case.  

Based on the above, the Board finds that entitlement to a TDIU is not warranted.  In essence, for the reasons and bases discussed above, the Board finds that the competent evidence of record does not reflect that the Veteran is precluded from following a substantially gainful occupation due solely to his service-connected bilateral hearing loss and tinnitus.  Therefore, prior to May 4, 2004, referral of this claim for extraschedular consideration of a TDIU is not warranted.  On and after May 4, 2004, entitlement to a TDIU is not warranted.  The benefit sought on appeal is, accordingly, denied.


ORDER

Entitlement to an increased rating for bilateral hearing loss, initially evaluated as 50 percent disabling and evaluated as 60 percent disabling on and after January 10, 2012, is denied.
 
Entitlement to a TDIU is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


